Title: To George Washington from John Eager Howard, 21 June 1790
From: Howard, John Eager
To: Washington, George

 

Sir
Annapolis [Md.] June 21st 1790

I had the honor to receive your Excellencys letter of the 25th march with a medal ordered to be struck by the late Congress. my only object in the late war was to render any service in my power in the common cause, and my only hope of reward was that my conduct might meet the approbation of my Country; the obliging manner in which you are pleased to communicate this mark of approbation which my Country has expressed of my conduct, affords me the highest satisfaction.
It gives me great pleasure to be informed that you have recovered from your late indisposition, and I indulge the fond hope that your complaints are intirely removed.
Capt. Robert Denny, Auditor General in this State, informs me that he intends making application for the appointment of commissioner of Loans in this State, under the funding system proposed by Congress. If your Excellency should think proper to nominate him for that appointment, I have the highest confidence that he will discharge the duties in the most exact & satisfactory manner, and with the strictest integrity. He is well known to the Gentlemen from this State and I make no doubt they all will give the most satisfactory recommendations in his favour. I have the Honor to be with the highest respect Your Excellencys Most Obedt Humb⟨le⟩ Servt

J.E. Howard

